Case 2:19-cv-08972-CBM-FFM Document 33-4 Filed 05/29/20 Page 1 of 10 Page ID #:633




                    EXHIBIT D
Case 2:19-cv-08972-CBM-FFM
      Case 2:19-mj-30227-DUTY
                            Document
                              ECF No.33-4
                                      1 filed
                                           Filed
                                               05/02/19
                                                 05/29/20 PageID.1
                                                           Page 2 of Page
                                                                     10 Page
                                                                          1 of 9ID #:634
Case 2:19-cv-08972-CBM-FFM
      Case 2:19-mj-30227-DUTY
                            Document
                              ECF No.33-4
                                      1 filed
                                           Filed
                                               05/02/19
                                                 05/29/20 PageID.2
                                                           Page 3 of Page
                                                                     10 Page
                                                                          2 of 9ID #:635
Case 2:19-cv-08972-CBM-FFM
      Case 2:19-mj-30227-DUTY
                            Document
                              ECF No.33-4
                                      1 filed
                                           Filed
                                               05/02/19
                                                 05/29/20 PageID.3
                                                           Page 4 of Page
                                                                     10 Page
                                                                          3 of 9ID #:636
Case 2:19-cv-08972-CBM-FFM
      Case 2:19-mj-30227-DUTY
                            Document
                              ECF No.33-4
                                      1 filed
                                           Filed
                                               05/02/19
                                                 05/29/20 PageID.4
                                                           Page 5 of Page
                                                                     10 Page
                                                                          4 of 9ID #:637
Case 2:19-cv-08972-CBM-FFM
      Case 2:19-mj-30227-DUTY
                            Document
                              ECF No.33-4
                                      1 filed
                                           Filed
                                               05/02/19
                                                 05/29/20 PageID.5
                                                           Page 6 of Page
                                                                     10 Page
                                                                          5 of 9ID #:638
Case 2:19-cv-08972-CBM-FFM
      Case 2:19-mj-30227-DUTY
                            Document
                              ECF No.33-4
                                      1 filed
                                           Filed
                                               05/02/19
                                                 05/29/20 PageID.6
                                                           Page 7 of Page
                                                                     10 Page
                                                                          6 of 9ID #:639
Case 2:19-cv-08972-CBM-FFM
      Case 2:19-mj-30227-DUTY
                            Document
                              ECF No.33-4
                                      1 filed
                                           Filed
                                               05/02/19
                                                 05/29/20 PageID.7
                                                           Page 8 of Page
                                                                     10 Page
                                                                          7 of 9ID #:640
Case 2:19-cv-08972-CBM-FFM
      Case 2:19-mj-30227-DUTY
                            Document
                              ECF No.33-4
                                      1 filed
                                           Filed
                                               05/02/19
                                                 05/29/20 PageID.8
                                                           Page 9 of Page
                                                                     10 Page
                                                                          8 of 9ID #:641
CaseCase
     2:19-cv-08972-CBM-FFM
          2:19-mj-30227-DUTY Document
                             ECF No. 133-4
                                        filedFiled
                                             05/02/19
                                                   05/29/20
                                                         PageID.9
                                                            Page 10Page
                                                                    of 109 of
                                                                           Page
                                                                              9 ID
                                    #:642
